     Case: 1:20-cv-02421 Document #: 14 Filed: 04/23/20 Page 1 of 2 PageID #:400




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                   Case No. 20-cv-02421
              Plaintiff,
v.                                                 Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                        Magistrate Judge Susan E. Cox

              Defendants.


PLAINTIFF’S EX PARTE MOTION FOR ENTRY OF A TEMPORARY RESTRAINING
 ORDER, INCLUDING A TEMPORARY INJUNCTION, TEMPORARY TRANSFER
        OF THE DOMAIN NAMES, TEMPORARY ASSET RESTRAINT,
                      AND EXPEDITED DISCOVERY

       Plaintiff Christian Dior Couture, S.A. (“Plaintiff” or “Dior”) seeks entry of an ex parte

temporary restraining order, including a temporary injunction against Defendants enjoining the

manufacture, importation, distribution, offering for sale, and sale of unauthorized products, a

temporary transfer of the Domain Names, a temporary asset restraint, and expedited discovery in

an action arising out of 15 U.S.C. § 1114; Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a);

and the U.S. Copyright Act, 17 U.S.C. § 101, et seq. A Memorandum of Law in Support is filed

concurrently with this Motion.
    Case: 1:20-cv-02421 Document #: 14 Filed: 04/23/20 Page 2 of 2 PageID #:401




Dated this 23rd day of April 2020.    Respectfully submitted,


                                      /s/ Justin R. Gaudio_____________
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law

                                      Counsel for Plaintiff Christian Dior Couture, S.A.




                                         2
